PER CURIAM.
The judgment is affirmed, for want of bill of exceptions seasonably allowed, upon the authority of Muller v. Ehlers, 91 U. S. 249, 23 L. Ed. 319; Jones v. Grover & Baker Sewing Machine Co., 131 U. S. cl, appendix 24 L. Ed. 925; Michigan Insurance Bank v. Eldred, 143 U. S. 293, 12 Sup. Ct. 450, 36 L. Ed. 162; Glaspell v. Northern Pacific, 144 U. S. 211, 12 Sup. Ct. 593, 36 L. Ed. 409; Hume v. Bowie, 148 U. S. 245, 13 Sup. Ct. 582, 37 L. Ed. 438; United States v. Jones, 149 U. S. 263, 13 Sup. Ct. 840, 37 L. Ed. 726; Morse v. Anderson, 150 U. S. 156, 14 Sup. Ct. 43, 37 L. Ed. 1037.
On Application for Rehearing.
The record in this case shows that judgment was rendered in the District Court May 10, 1912, that a new trial was refused, making the judgment final, May 15, 1912, and that on May 15, 1912, the court granted 60 days from that date to prepare and present for approval a bill of exceptions. The time granted within which to prepare and present a bill of exceptions expired July 15, 1912, and the record shows no further time granted. The bill of exceptions found in the transcript was signed November 25, 1912. Writ of error was allowed January 25, 1913, conditioned upon giving a bond in the sum of $150. Bond was given and approved March 12, 1913. Citation in error was issued and service accepted March- 15, 1913.
Thus the record shows, not- only that the bill of exceptions was not seasonably allowed in the case, but that the writ of error was not sued out within 6 months after the entry of final judgment, as required by the eleventh section of the act of 1891 creating Circuit Courts of Appeals.
Rehearing refused.